                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:     1--/ I
                                                                                Co LO

 UNITED STATES OF AMERICA,
                                                                No. 16-CR-371-5 (RA)
                         V.

                                                                       ORDER
 MICHELLE MORTON,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

          No later than February 7, 2020, the Government shall advise the Court whether it has any

objection to Ms. Morton's requests for a (1) "an order authorizing the testimony of United States

Pretrial Services Office Lea Harmon at the February 19 Hearing," and (2) an order directing the

parties to engage in "a reciprocal exchange of materials pursuant to Federal Rule of Criminal

Procedure 26.2 on February 14, 2020, to be supplemented on a rolling basis." If it does, it shall

provide its reasoning for its objection(s), together with the relevant legal authority on which it

relies.

SO ORDERED.

Dated:       February 6, 2020
             New York, New York


                                                   United States District Judge
